By the Court,

Turner J.
The statute provides that the Supervisor shall deliver to the Township Treasurer a copy of the corrected assessment roll, with the taxes for the year, annexed to each valuation. — (S. L, 1859. p. 37.)
*138This he did not do. But the way he did copy it, would make each description as assessed liable for the taxes upon the whole quarter section. This is clearly such a departure from the statute as would render the tax illegal, and the sale of the Auditor General void.
But it is claimed on the part of the defendant, that if he has not acquired a title under his tax deed, he is still entitled to a judgment for the amount that he paid for the land with interest and costs. It is true that the statute, (S. L. 1865, p. 374) says that “ if any conveyance made by the Auditor General, pursuant to a sale made for the non-payment of taxes, shall prove invalid for any cause other than such as are enumerated in section three, the lien thereon for ¡State, County and Township taxes, or for either of them, or for any portion of either of them which may have been rightfully/ assessed, shall not be discharged thereby, but shall remain in full force, and shall be transferred by said deed to, and vested in the grantee therein named, his heirs and assigns ; and the owner of such land shall not thereby be acquitted from the payment of the taxes for which the same was sold; but the party to such action or controversy, holding or claiming title under such Auditor General’s deed shall be entitled to judgment or decree in the same action against the adverse party lor the sum of all taxes paid, with interest snd costs, &o.”
In order to entitle the defendant to a judgment lor the amount that he has paid for the land, with interest and costs, the State must have acquired a lien upon the land that could be transferred to him. And in order to acquire this lien, the taxes must be rightfully assessed; and in order that they be rightfully assessed, there must be a substantial compliance with the statute, at least “ the taxes for the year must be annexed to each valuation.” ■
The tax is unquestionably illegal and void for other reasons which it is not necessary to notice under this view of the case. Hart vs. Henderson, 17 Mich, 218.
I think the plaintiff is entitled to judgment.